On Rehearing.
By the WHOLE COURT.
O’NIELL, 3.
[7] After the rehearing was granted in this case, the Ordinance No. ¿173, which is the ordinance mainly referred to in the proviso in section 1 of the ordinance in contest, was, by mutual consent of the attorneys for defendant, appellant, and the attorneys for the city, made a part of the transcript of appeal.
Ordinance No. 6173 prohibits, generally, the parking of vehicles, within the area described in Ordinance No. 6186, for a period exceeding 15 minutes, between the hours of 8 a. m. and 6 p. m., except on Sundays. The *749same ordinance, declares that the standing or parking oí a vehicle on any of the streets mentioned, during the hours mentioned, at successive intervals in one day, shall, if the total time of the parking in one day exceeds 15 minutes, be considered a violation of the ordinance, unless, in the interval or intervals, the vehicle was moved for the bona fide purpose of travel, and not merely for the purpose of evading the ordinance.
The ordinance in contest expressly reserves to the drivers of vehicles for hire all of the rights that are common to them and to the drivers of any and all other classes of vehicles, to park their vehicles in the streets mentioned, for any purpose other than as a "stand” for a vehicle for hire. The expression "as a stand” for a vehicle for hire has a well-known meaning, and that meaning is emphasized by the proviso in the ordinance that the drivers of such vehicles may park for other purposes, according to the rights and regulations which have been ordained as applying to all classes of vehicles. In other words, so long as a driver of a vehicle for hire does not abuse the parking privilege which he enjoys in common with the drivers of other classes of vehicles, by using his parking privilege as a subterfuge for establishing a stand for conducting business on the streets where it is forbidden, he is not guilty of a violation of the ordinance. For example, if the driver of such a vehicle, with a “For Hire” sign hung out, should habitually park Ms car, for a period of 14 minutes in the same locality, the circumstance would be against him, and he might be called upon to show that in the intervals the vehicle was moved'for the bona fide purpose of travel, and not merely for the purpose of evading the ordinance. In like manner, if the driver of such a car, with the customary sign hung out, should habitually park in the same spot every Sunday, or between the hours of 6 p. m. and S a. m. on other days, the circumstance might arouse some suspicion in the mind of a trafile officer. But if, while pretending to enjoy the parking privilege that is common to the drivers of all classes of vehicles, the driver of a vehicle for hire should actually ply his vocation at a place which he is forbidden “to use as a stand for any vehicle operated for a fee, charge, profit, reward, or hire,” he would be guilty of a violation of the ordinance.
Whether the circumstances in any particular case would justify a conviction of a violation of the ordinance is a matter for the judge of the traffic court to determine. The only question for ns to determine is whether the ordinance is violative of the equal protection clauses of the Constitution; that is, whether the classification or discrimination, between the drivers of vehicles for hire and the drivers of all other vehicles, is an arbitrary classification or discrimination. The constitutional right to the equal protection of the law means merely that every person is entitled to stand before the law on equal terms with, and to enjoy the same privileges that are enjoyed by, and to bear the same burdens that are imposed upon, other persons in a like situation. Drivers of vehicles for hire are not in the same situation, in relation to the municipal government, as drivers of other vehicles. Drivers of vehicles for hire are licensed to use the public streets for their private business and profit; they are therefore subject to such restrictions as the municipal government may reasonably impose; and they may be 'deprived of such privileges, in the conduct of their business, as the municipal government may reasonably withhold. A classification in a police regulation, defining the class of citizens who shall, or those who shall not, be affected by the regulation, is not to be regarded as an arbitrary discrimination if the courts can imagine any reasonable or legitimate basis for it. The legitimate reasons for which a municipal government may impose more severe regulations upon vehicles *751for hire than are imposed upon other vehicles, especially in localities where, or at times when, traffic is congested, are obvious. Our conclusion is that the ordinance in contest does not discriminate arbitrarily against the proprietors or drivers of vehicles for hire.
The decree heretofore rendered in this case is now reinstated and made the final judgment and decree of this court.